Case 1:20-cv-00852-DDD-JPM Document 6 Filed 08/10/20 Page 1of1PagelID#: 31

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ENOUCH J. KERMUE, CIVIL ACTION NO. 1:20-CV-00852-P
Petitioner
VERSUS JUDGE DRELL

IMMIGRATION AND CUSTOMS MAGISTRATE JUDGE PEREZ-MONTES

ENFORCEMENT,

Respondent

JUDGMENT
For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein (ECF No. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF Nos. 1, 3) is hereby DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction.
ye.

/
THUS DONE AND SIGNED at Alexandria, Louisiana, this _/ Ohay of August,

2020.

 

 

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
